Citation Nr: 0110857	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-05 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for actinic keratosis, claimed as skin cancer, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a January 
1999 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which awarded 
service connection for actinic keratosis, and assigned a 10 
percent disability rating effective from November 1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's actinic keratosis is currently productive 
of no more than subjective complaints of bleeding, lesions, 
sun sensitivity, and itching; and by clinical findings of:  a 
well-healed lip with hyperpigmentation but no active crusts 
or bleeding; some hyperpigmentation in the hands and 
forearms; small crusted lesions described as barely visible; 
no active bleeding lesions; no ulcers, crusting, or lesions; 
and no evidence of systemic or nervous manifestations.


CONCLUSION OF LAW

The criteria for entitlement to assignment of an initial 
rating in excess of 10 percent for actinic keratosis, have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. Part 4, including § 4.118, Diagnostic 
Codes 7806, 7819 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 10 
percent disability evaluation following an award of service 
connection for actinic keratosis, claimed as skin cancer.  As 
such, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  The 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed, and that the veteran has been put 
on notice as to the elements needed to substantiate his 
claim.  The Board is not aware of any pertinent medical 
evidence that has not yet been associated with the claims 
file, and the record contains a comprehensive VA examination 
dated as recent as May 1999.  Accordingly, no further 
development is required to comply with the duty to assist the 
veteran in establishing his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A brief review of the history of this appeal reveals that in 
a January 1999 decision by the RO, the veteran was granted 
service connection for actinic keratosis (claimed as skin 
cancer), and a 10 percent rating was assigned from November 
1997. That decision was based on evidence that included 
testimony from a personal hearing conducted in August 1998, 
in which the veteran testified that he had substantial sun 
exposure in service, and a VA examination report dated in 
November 1998, which contains a diagnosis of actinic 
keratosis, related to sun exposure.  The veteran disagreed 
with the 10 percent rating, and initiated this appeal.  
Essentially the veteran maintains he should be assigned a 20 
percent disability rating.

The veteran's actinic keratosis (claimed as skin cancer) is 
currently rated under 38 C.F.R. § 4.118.  Pursuant to 
Diagnostic Code (DC) 7819, disabilities are rated as scars, 
disfigurement, etc.  A note following the code section 
indicates that unless otherwise provided, codes 7807 through 
7819 are to be rated as for eczema, dependent upon location, 
extent, and repugnant or otherwise disabling character of 
manifestations.  Under DC 7806, a 10 percent rating is 
warranted for eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area; and a 30 
percent rating is granted for eczema with exudation or 
itching constant, extensive lesions, or marked disfigurement. 

Turning to the evidence of record, in August 1998 the veteran 
presented testimony at a hearing before the RO.  Four issues 
were testified to, only one of which is presently on appeal.  
The veteran testified that his actinic keratosis i.e. skin 
cancer, was caused by constant exposure to sunlight while 
serving aboard a destroyer.  He further testified that his 
lips have continued to bleed, as well as blister since 
service, and that he had carcinoma removed from his lip. 

In November 1998 the veteran was afforded a VA examination.  
The veteran presented with complaints of intermittent lesions 
occurring on his forearms, hands and lips that would 
eventually crack open and bleed.  He indicated that these 
conditions had been from 1943 to the present.  He stated that 
he had lesions on both hands and lips, the severity of which 
increased in the sun.  Upon examination, the veteran was 
found to have a few telangiectases and a few flat actinic 
keratoses on his face.  He had actinic lips, numerous actinic 
keratoses on his forearms bilaterally.  He had two irregular, 
approximately 4x3 areas of purpura on the dorsum of both 
hands.  There was no actinic keratosis overlying the purpuric 
patches on the veteran's hands or any other on his skin.  The 
examiner opined that the most likely diagnosis was actinic 
keratosis with senile purpura on the hands.  He further 
stated that the actinic keratosis on the veteran's forearms 
and lips was likely secondary to sun exposure.

VA outpatient treatment records from December 1998 indicate 
that the veteran was seen at the dermatology clinic.  The 
veteran gave a history of sun damage secondary to exposure in 
service.  Upon physical examination, the examiner found four 
scaly red slightly hyperpigmentation macules on the left 
helix, four red scaly macules on the left dorsal hand and 
four on the right dorsal hand.  The veteran's arms had 
slightly atrophic skin with hyperpigmentation and 
hypopigmentation, as well as telangiectases.  He was 
diagnosed as having actinic damage, the greatest area being 
on his arms.

In May 1999, a skin biopsy was performed by the VA Medical 
Center (VAMC) in Cincinnati, Ohio.  A small piece of skin was 
removed from the veteran's lower lip.  In-situ squamous cell 
carcinoma was found to be focally present at the deep shave 
margin of the superficial biopsy.  The deep margin could not 
be adequately evaluated.

Medical records from the veteran's private physician, Hugh M. 
Goster, Jr., M.D., indicate that the veteran underwent 
surgery on June 14, 1999 for the treatment of a squamous cell 
carcinoma on the left lower lip.  The tumor was removed in 
two stages.  The area removed measured 1.5 x 1.9 cm.  The 
treated area was allowed to heal.

In August 1999, the veteran was afforded a VA examination.  
Upon examination the veteran presented with a history of 
continuous sun exposure while in service.  The examiner noted 
that the veteran was seen in the dermatology clinic and was 
currently being treated for actinic keratoses with sunscreen 
and vitamin A cream.  The examiner further noted that the 
veteran had been treated for the left ear, bilateral, hands, 
lower lip, lower arms, and a lip lesion in May 1999 which 
showed an in-situ squamous cell carcinoma.  The veteran 
presented with complaints of sun sensitivity, itching over 
the forearms, hands, nose and mouth areas.  He reported 
having constant dry lips since service with frequent 
fissuring and bleeding.  He indicated that the skin of his 
forearms and hands has permanently remained dark and that he 
has small dry crusted areas, which will bleed.  

Upon physical examination the examiner found a well-healed 
lip with some minor distortion noted.  The lips showed 
hyperpigmentation with permanent furrows.  There were no 
active crusts or bleeding noted.  The neck, head and anterior 
chest and upper arms showed no significant variation in 
pigment.  The posterior aspect of the hands and forearms up 
to the lower brachial area, as well as the lateral anterior 
aspect of the forearms, showed variation in pigment with 
hyperpigmentation.  There were some small crusted lesions, 
which were barely visible.  Multiple bruises were noted and 
the skin appeared quite thin in the lower brachial area as 
compared to the upper brachial area.  There was no active 
bleeding lesions or ulcers of the hands, forearms, nose, or 
face noted.  The nose showed some erythema and prominence of 
blood vessels, but no crusting was identified.  A scar upon 
the nose was well hidden in the groves of the skin.  There 
was no evidence of ulceration and no evidence of systemic or 
nervous manifestations.  The veteran was diagnosed with 
actinic keratosis.

The Board has carefully reviewed the evidence of record, and 
finds that the currently assigned 10 percent disabling rating 
for actinic keratosis is appropriate, and there is no basis 
for a higher evaluation at this time.  In this regard, the 
medical findings of record indicate that the veteran has 
complained of bleeding, sun sensitivity, lesions, and itching 
since service.  Upon examination by the VA in August 1999, 
the veteran's lips showed hyperpigmentation with permanent 
furrows.  The posterior aspect of his hands and forearms up 
to the lower brachial area, as well as the lateral anterior 
aspect of the forearms, showed variation in pigment with 
hyperpigmentation.  Some small crusted lesions were observed, 
but they were barely visible.  Multiple bruises were noted 
and the skin appeared quite thin in the lower brachial area 
as compared to the upper brachial area.  The nose showed some 
erythema and prominence of blood vessels, but no crusting was 
identified.  Thus, in applying the aforementioned medical 
evidence to the rating criteria for eczema, the Board 
concludes that the currently assigned 10 percent disabling 
evaluation is appropriate.  38 C.F.R. § 4.118, DC 7806.

While the Board finds that the current 10 percent disabling 
rating is appropriate, there is no evidence of exudation, 
constant itching, extensive lesions or marked disfigurement, 
to warrant the next higher 30 percent rating.  The Board 
acknowledges the veteran's subjective complaints; however, 
upon objective examination in August 1999, the veteran was 
found to have no active crusts or bleeding lesions or ulcers 
of the hands, forearms, nose or face upon examination.  His 
neck, head, anterior chest, and upper arms showed no 
significant variation in pigment.  Small crusted lesions 
noted were barely visible. A scar upon his nose was well 
hidden in the groves of the skin.  There was no evidence of 
ulceration and no evidence of systemic or nervous 
manifestations.  Finally, only some minor distortion was 
noted on the veteran's well-healed lip.  As such, the Board 
finds that the criteria for a higher rating under Diagnostic 
Code 7806 have not been met.  38 C.F.R. § 4.118.

The Board has also considered whether the veteran may be 
entitled to a separate rating for the scar on his lip, due to 
the June 1999 surgery for removal of the squamous cell 
carcinoma, which is part of the veteran's service connected 
actinic keratosis.  According to 38 C.F.R. § 4.118, 
Diagnostic Code 7800, a non-compensable rating is assigned 
for scarring which is slight.  A 10 percent rating is 
assigned for scars of the head, face, or neck, which are 
moderately disfiguring.  A 30 percent rating is warranted for 
severely disfiguring scars, especially if producing a marked 
and unsightly deformity of eyelids, lips, or auricles.  The 
record indicates that veteran underwent the surgery on June 
14, 1999 for the treatment of a squamous cell carcinoma on 
the left lower lip.  The Board acknowledges a photograph sent 
by the veteran, attached to his June 30, 1999 letter, which 
appears to show some scabbing on his left lower lip.  On the 
back of the photograph, it states "2nd week," presumably 
referring to the second week after the surgery.  The Board 
has also considered the veteran's statements in his June 1999 
letter, as well as findings in the August 1999 VA 
examination, in which the examiner described the lip as well-
healed, with some minor distortion noted.  The examiner 
indicated that the lips as a whole showed hyperpigmentation 
with permanent furrows.  The Board finds no indication in the 
record that the veteran's scar from the lip surgery is more 
than slightly disabling, which equates to a noncompensable 
rating.  Therefore, the Board finds no basis for assignment 
of a separate compensable rating for the veteran's scar on 
his lower lip.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
actinic keratosis and its effects on the veteran's earning 
capacity and ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  The Board has also considered the severity of 
the veteran's actinic keratosis during the entire period from 
the initial assignment of a 10 percent disabling rating to 
the present time.  See Fenderson, supra.  The current medical 
evidence, as previously discussed, is consistent with no more 
than a 10 percent rating.  Should the veteran's disability 
picture change in the future, he may be assigned a higher 
rating. See 38 C.F.R. § 4.1.  At present, however, there is 
no basis for assignment of an evaluation other than those 
noted above.

Further, in the present appeal, there is no evidence of 
record, nor does the veteran contend otherwise, that his 
disability at issue in this appeal has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
recent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The schedular criteria not having been met, the claim for 
assignment of an initial rating in excess of 10 percent for 
actinic keratosis, is denied.

		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

 

